DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

 GLAXOSMITHKLINE, LLC, individually and as successor in interest to
   YARDLEY OF LONDON, INC., YARDLEY OF LONDON, LTD., and
              YARDLEY OF LONDON (U.S.), LLC.,
                         Appellant,

                                   v.

   JAMES MURRAY, individually and as Personal Representative of the
    Estate of JOAN MURRAY, decedent, CHANEL O., CHANEL, INC.,
      CONOPCO, INC., individually and as successor in interest to
   CHESEBROUGH PONDS, INC. and FABERGE LTD., CYPRUS AMAX
MINEALS COMPANY, individually and as successor to METROPOLITAN
    TALC COMPANY, SIERRA TALC COMPANY, and UNITED TALC
COMPANY, ESTEE LAUDER INC., IMERYS TALC AMERICA INC. f/k/a
LUZENAC AMERICA INC., UNITED SIERRA TALC CO., CYPRUS AMAX
 MINERALS COMPANY, IMERYS MINERALS USA, INC., IMERYS USA,
  INC., IMI FABI (DIANA) LLC, PROCTOR & GAMBLE PRODUCTIONS,
  INC. as successor in interest to COTY, INC., YARDLEY OF LONDON,
 INC., YARDLEY OF LONDON LTD., and YARDLEY OF LONDON (U.S.)
      LLC, PUBLIX SUPER MARKETS, IKNC., REVLON, INC. and
                WHITTAKER CLARK & DANIELS, INC.,
                                 Appellees.

                            No. 4D19-3308

                             [May 7, 2020]

   Non-final appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE18-
0271746.

  Carol M. Rooney and Adam M. Topel of Butler Weihmuller Katz Craig,
LLP, Tampa, for appellant.

   Rebecca S. Vinocur of Rebecca S. Vinocur, P.A., Coral Gables, and
Daniel Woodard of Phillips & Paolicelli, LLP, New York New York, Pro Hac
Vice for Appellee James Murray.

PER CURIAM.

  Affirmed.
DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2